Title: To George Washington from William Brown, 24 March 1777
From: Brown, William
To: Washington, George



Sir
Bethlehem [Pa.] Mar. 24th 1777

As I am at present by Dr Shippen’s orders about to break up the General Hospital at this Place which is the only one in this part of the Country, not already brought to a conclusion, & the last Party of the Men will march this week, so that there will in a few days be no general Hospital nearer than that at Four-Lanes-End, which also will soon be broke up, Col. Read will be left totally without medical attendance, if Dr Skinner is called away from him—If however your Excellency cannot dispense with the Doctor’s immediate Attendance at Camp, I will apply to Dr Shippen to appoint a Surgeon purposely to attend the Colonel here, untill such time at least as he may be so far recovered that he can be trusted in the hands of one of the Country Practitioners of Physic of the Neighbourhood.
If Dr Skinner could be permitted to stay with the Colonel untill that time, which, I think, would not be above three or four weeks longer, it would be more agreable to the Colonel, than to have a new Surgeon to attend him, who also would not be so well acquainted with the Colonel’s case as Dr Skinner who has been with him from the beginning of his Illness. I am respectfully—Your Excellency’s Most Obedient humble servant

P.S. The Colonel’s Disease at present is in such a situation that the whole prospect of a Cure depends upon the constant & carefull Attention of the Surgeon, & the accurate application of Bandages, so that to do him justice will for some time to come take up at least half the

Surgeon’s time every day—this is an additional reason why we would entreat that Dr Skinner may continue with him in preferance to another. Yrs &c.


W.B.

